Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed 1/25/2021 in response to the Office Action of 7/23/2020 is acknowledged and has been entered.  Claims 1, 6, 9-11, 32, 37-39 and 65-66 are pending.  Claims 65-66 are newly added.  Claim 2-4, 30, 33-36 and 40 have been cancelled. Claims 1, 32 and 39 have been amended.  The Declaration of Dr. Warren L. Dinges ,1/25/2021 has been entered. 
Claims 1, 6, 9-11, 32, 37-39 and 65-66, are pending and examined.
Drawings
 Figures 8-11 have been corrected and are in compliance with 37 CFR 1.121 (d).
New Claim Rejections - 35 USC § 112- New Matter
Claims 1 and 65  are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement. Claim 1 is includes as claim 65 depends thereon. The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".
Claim 65 is newly added and recites “the method of claim 1, wherein the antibody is selected from the group consisting of a monoclonal antibody, a polyclonal antibody, and combinations thereof” . However, the instant specification appears devoid of such description regarding the antibody is a combination of a monoclonal antibody and  a polyclonal antibody.  The specification fails to disclose either explicitly or implicitly, the newly introduced limitations, as claimed.  
MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  
This is a new matter rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 65-66 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 65 recites the antibody of claim 1 is polyclonal.  Absent any limitation on the sample not comprising an antigen, and absent any limitation on cross-reactivity the 
Claim 66 recites the limitation “antibody fragment”.  The scope of the claim is vague as it is not clear as to whether the antibody fragment binds to the antigen comprised in the unwanted component or not. It is suggested that antibody fragment is replaced with “ANTIGEN Binding fragment” or “antibody fragment that binds to the antigen” .  Appropriate correction is needed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the Appelant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the Appelant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claims 1, 6, 9-11, 32, 37-39, 65 are rejected under 35 U.S.C. 102(b) as being anticipated by Collins et al., (WO 02/083262, IDS Reference).
Claims of the instant invention are drawn to a method of isolating a target from a sample, the method comprising:
wherein the sample comprises a target and an unwanted component, wherein the unwanted component comprises an antigen , and 
wherein the antibody-linked immuno-sedimentation agent comprises 1) at least one sedimentation agent that is capable of inducing red blood cell rouleaux formation and 2) at least one antibody linked directly  to the at least one sedimentation agent by a non-antigen binding region of the antibody, wherein the antibody binds the antigen ; 
b) incubating the mixture under conditions sufficient to form a rouleaux and allow the antibody to bind to an antigen present in the mixture, thus forming a complex comprising the rouleau, the antibody linked immunosedimentation agent  and the unwanted component  ; c. separating the complex from the mixture and 
c) recovering a target from the mixture.following step c, thereby isolating the target from the sample . 
Collins et al., teach throughout the patent and especially in Abstract a method for isolating a target as for example rare cells or a sample lacking red blood cells, or NK cells, Tcell and rare precursors (page 6, lines 15-21) comprising 
a) forming a mixture comprising a sample as for example whole blood (page 9 lines 11-24),(instant claim 6)  an immune-sedimentation agent as for example dextran that can cause rouleaux formation (page 4, lines 12-17), which reads on capable of inducing red blood cell rouleaux formation,  an antibody-linked immuno-sedimentation agent as for example an anti-CD4 linked to a polysachatide as for example dextran (bridging paragraph pages 7-8, claim 39) wherein the antibody can be for example monoclonal (page 3, line 3-11, page 6 last paragraph) and covalently linked to the dextran (bridging Collins et al., also teach adding heparin to prevent non-specific binding (page 8 lines 2-25) which reads on a blocking agent (instant claim 37) and also teach composition comprising for example anti-CD 16 claim 27, (instant claim 38) which inherently functions as blocking agent.  Regarding claim 11, Collins et al., teach the antibodies can be bound to aggregated polypeptide (page 2, second paragraph) that reads in insoluble  sedimentation agents absent a definition of “insoluble”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 6, 9-11, 32, 37-39 and 65-66 are rejected under 35 U.S.C. 103(a) as being unpatentable over Collins et al., (WO 02/083263, IDS Reference) and Van Vlasselaer et al.,(US 5,840,502) in view of Frank et al., (WO 2006094810, IDS Reference) and Kass et al., (EP 0696933, IDS reference) .
Collins et al., is relied upon as in the 102 rejection above.  Collins et al., do not teach HES (elected and examined species in the parent application) as the sedimentation agent. 
Frank et al., teach an antibody linked to the sedimentation agent hydroxyethylstarch via a glycan of the antibody which reads on the instant antibody -linked immuno-sedimentation agent wherein the antibody-linked immuno-sedimentation agent comprises 1) at least one sedimentation agent and 2) at least one antibody linked to the at least one sedimentation agent by a non-antigen binding region of the antibody to allow the antibody to bind to an antigen present in the mixture.
Kass et al., 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have used HES and or polyvinylpyrrolidine as the immunosedimentation agent  in the method of Collins et al., since dextran HES (aka hespan), polyvinylpyrrolidine were art-recognized equivalents at the time the invention was made as taught in Kass, one of ordinary skill in the art would have found it obvious to substitute dextran for HES (aka hespan), polyvinylpyrrolidine or a combination thereof.  Further methods for linking the antibody to a sedimentation agent are known as taught in Frank et al., (whole patent) and Van Vlasselaer et al., i.e. linked either directly or indirectly to polymers comprising for example polysaccharides, dextran or as taught in  Van Vlasselaer et al., (column 14 lines 30-34), wherein antibodies include antibody fragments (bridging paragraph column 17-18). With regards to claim 38, Vlasselaer et al., teach BSA adsorption (column 18 lines 28-45).
Response to Applicant Arguments
Applicant arguments have been considered but not found persuasive.
It is initially noted that claims have been amended similar to claims presented in  in the parent application 13/800,495  that were presented before the Trial and Appeal Board, appeal number 2018-008464, wherein the claims were rejected under 35 USC § 102 as anticipated by Collins and under 35 USC § 103 as being unpatentable over Collins et al., (WO 02/083263, IDS Reference) and Van Vlasselaer et al.,(US 5,840,502) in view of Frank et al., (WO 2006094810, IDS Reference) and Kass et al., (EP 0696933, IDS reference).  The decision of the Trial and Appeal Board affirmed the examiner. The only difference between the instant claim 1 and previously presented claim 1  in the parent application 13/800,495  that were presented before the Trial and Appeal board , 
Regarding the 102 rejection, Applicant argues that Collins et al. fails to disclose an antibody-linked immuno-sedimentation agent comprising: at least one sedimentation agent that is capable of inducing red blood cell rouleaux7 formation; and at least one antibody directly linked to the at least one sedimentation agent by a non-antigen binding region of the antibody, wherein the antibody binds to the antigen. Collins et al. does not disclose an ALISA as recited in the instant claims. In particular, Collins et al. does not disclose a sedimentation agent directly linked to an antibody. Instead, Collins et al. describe using free dextran to remove red blood cells from a sample, and free antibodies to remove targeted cells from a sample via agglutination. 
In contrast to Applicant arguments, Coolins teach all steps and elements of the claimed methods thus teaces “ALISA”.  Specififally, Collins teaches that the antibodies used in its method “can be bound to substrates such as . . . polysaccharides.” Collins 3. Collins also teaches that “[djextran is a polysaccharide,” and that it “can cause stacking of erythrocytes (i.e., rouleau formation) and thereby facilitate the removal of erythroid cells from solution.” Id. at 4. Collins further teaches that “[i]n some embodiments, an antibody is covalently linked to a polysaccharide such as high molecular weight (e.g., >1,000,000 Mr) dextran sulfate.” Id. at 7-8. Collins also teaches that in one embodiment involving use of anti-glycophorin A antibodies and dextran, the antibodies can facilitate the removal of red blood cells from solution by “stabilizing] dextran-mediated Rouleau formation.” Id. at 4. Thus, it is maintained that together, these teachings of Collins 
Applicant argues that in no example in Collins et al. are any of the antibodies linked to a sedimentation agent capable of inducing red blood cell rouleaux formation. Instead, the specification indicates that the antibodies facilitate the removal of targeted blood cells via agglutination, which is the clumping together in suspension of antigen-bearing cells, microorganisms, or particles in the presence of specific antibodies, such as what occurs when a patient of one blood type is administered blood of a different blood type. This is well known in the art to be a process distinct from red blood cell rouleaux formation, which is the formation of stacks or aggregations of red blood cells that form due to the unique discoid shape of the cells. The flat surface of the discoid RBCs gives them a large surface area to make contact with and stick to each other; thus forming a rouleaux entirely independent of any antibodies. Thus, Collins et al. clearly provide no disclosure of ALISA reagents. 
This argument is not found persuasive as Collins specifically teaches that dextran can be used as an antibody substrate, and additionally teaches that dextran can form rouleaux, which is one mechanism that facilitates separation. Collins 4. 
The declaration of Dr. Warren L. Dinges does not provide any evidence demonstrating that high molecular weight (e.g., >1,000,000 Mr) dextran sulfate would not form rouleaux.   Specifically, the instant claims simply recite “dextran,” and Applicant’s ’s specification is devoid of any definition of the genus dextran[,] and further discloses the sedimentation agent as soluble, semi-soluble or insoluble [0040] thus See Kass 3, 4, 15.  
The declaration also states that the Collins does not disclose an antibody-linked immune-sedimentation agent because the anti-RBC antibody renders the sedimentation agent as non-specific, thus employed only in agglutionation and not rouleaux formation (declaration pages 3-4).  However, this alone does not preclude the feasibility of an antibody-linked immune-sedimentation agent wherein the antibody is specific to an unwanted component as for example various cell i.e. CD14 (Collins, page 4, lines 18-24) as cited in the rejection of record.  in addition it is noted that “a reference is not limited to the disclosure of specific working examples.” In re Mills, 470 F.2d 649, 651 (CCPA 1972). “Patents [and publications] are part of the literature of the art and are relevant for all they contain.” In re Young, 927 F.2d 588, 591 (Fed. Cir. 1991). As discussed above, Collins expressly teaches linking dextran and antibodies.
The declaration also states that the instant methods provide advantages over Collins as for example the ability to sterle filter the solution and ease of use since the methods do not comprise a particle and only homogeneous solutions that can be sterilized (page 4).  However these statements are not commensurable with the scope of the claims and rely on features that are not claimed.  
Further it appears that in contrast to the declaration statement, the instant claim 11 recites an insoluble sedimentation agent.  Even further, the declaration provides no evidence that that high molecular weight (e.g., >1,000,000 Mr) dextran is not soluble. 
The declaration is insufficient to overcome the rejection of record.  
Regarding the 103 rejection, Applicant argues that none of the additional references discloses the claimed ALISA method to remedy the deficiencies of Collins without providing new arguments.  In response to applicant arguments that the rejection does not provide an articulate reasoning and rational as to why the skilled artisan would modify the prior art reference to achieve the claimed method, Applicant is directed to the reasoning articulated in the rejection of record.  Applicant did not provide any arguments as to why the reasoning is allegedly not articulated.  
The Examiner relied upon the teachings of Collins as summarized above, and further noted that Collins does not disclose HES, the elected species of sedimentation agent.. The Examiner found that Kass teaches a variety of aggregators capable of forming rouleaux, including dextran and HES. The Examiner further found that it would have been obvious to a skilled artisan to have substituted dextran with HES in the method of Collins, because dextran and HES were art-recognized equivalents, as taught by Kass. Id. at 14-15. The Examiner further found that Frank and Van Vlasselaer teach methods for linking an antibody to polymers such as dextran. Id. at 15.  It is noted that the reference of Frank is relied upon for the limited purpose of demonstrating that methods of attaching dextran to antibodies were known in the art. Final Act. 15. On this record, there is no dispute that the methods persons of ordinary skill in the art would have used for attaching dextran to antibodies were the same whether the complex was used for therapy as in Frank, or for laboratory use as in Collins.
It is maintained that claims are rendered obvious by the combination of Collins, Van Vlasselaer, Frank, and Kass since as discussed above, Collins anticipates these In re McDaniel, 293 F.3d 1379, 1385 (Fed. Cir. 2002).
Dr. Warren L. Dinges does not provide additional evidence and is insufficient to overcome the rejections of record.  
Conclusion
All other objections and rejections recited in the Office Action of 7/23/2020 are withdrawn in view of Applicant's amendments and/or arguments. 
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641